/
                                                                 853



            OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                               AUSTIN



     -__
Hcmorsblo c.    J. #Llde
county .~udit~,r, luooer     County
Corpue Christi, Texas


Dear Sir;




             Tho ooeontlal
             thlr


     al80 llko your o
     83266, whioh rea




                                         Cea~ua, aad whioh
                                       re judiolal  districts,
                                        tlon of tra3sorlpt
                              by law, shall be Three Thou-
                              Qo3hre  per annuts to be paid
                             or other court reporWW8.iere


     "The Crlnlnal District   Court in thla County also covers
    Kloberg, Kenedy, nlllaoy a4 Cassron Counties, and any
    four of the oountfsa co;aprialng suoh Judiolal dlstrlot
    sect tho sggregte     popul~tlon requlremmt and other ro-
    qulreuents enmerrted     in auoh artlole.  We should like
    to know wbotber this County rhauld not pay the reporter
    for this Court on the barle of +3,000.00 a8 provided in
    eufd .atlcle   Z3Ebd. * * l "
?horablo    C. J. Wilde,    page 2                                             856



             By Ac?tE o?   1925,  39th hgialature,     page 244, chap-
ter 79, paragraph 1, (Article        199, Sea. 28, Subdivisions      1 to
8, lnoluelve,   Vernon’6 Annotated Civil Statutes)         the Legisla-
ture “continued   as. established     for the counties of Nuecee,
Kleberg, Kenedy, Willaoy and Camron a orlminal district              court,”
whioh le the aam as referred         to in your communication.       It will
be noted that five (5) oountiee compose the judioial           district
in whioh said oourt has jurisdiction.            Thus, said rive counties
alone oompoae eald judloial       district.
              Article  23286, Vernon’s Annotated Civil Statutes,
hereinabove    quoted rrom your letter    and therein rersrred  to as
Artlolo    23266, applied only to the salary of the orflcial     short-
hand roporter     ln eaoh judiolal dirtriet   eoaposed of four oapn-
ties,   with an aggregate oxoeae population      aa therein eet forth,
and which four oountiee *alone oonstitute       one or more judioiel
dlstricte~e    (Kmphaeia ours)
             It 16 obvious,  therefore,   that tho provisions    or said
Artiolo   23266, Vernon’s Annotated Civil Statutes,     have no ap-
plloation   to the salary of the offlOlaI     shorthand reporter   ror
the Criminal Distrlot    Court for the countiee of Dueoes, KIeberg,
Kenedy, Willaoy   and Cameron.
            Art1010 2327a, Vernon’r Annotated Clvll Statutes,   rlres
the salary of the ortloial  oourt reporter  la eaOh judlolel district
eompoeed of two or more oountlse at $2,700 per annum, “in addition
to the oompensatlon for transcript  fees end allowances for expenses
as now provided by lag.”
            You are, thererore,  advised that the salary of the
orrlolal shorthand reporter for the Criminal District      Court of
ibsoee,  Kleberg, Kenedy, Wlllaoy and Caneron Counties 1s rlxed
and governed by the provlaione   of’ Article 2327a, supra.
                                                   Your8 very   truly

                                              ATT{IRNH Gii’WAL OF TEXAS
                                                       /A--



                                                         L. E. Blewellen
                                                                Assi etant